CHARLES J. SCHUCK, Judge.
Claimant, C. C. Bennett, seeks reimbursement in the sum of $89.57 for injuries to his Packard automobile caused by state road truck No. 930-66, on January 6, 1942. It appears that the state road truck, hauling chips on what was known as the Sam Black-Meadow Bluff road at Meadow Bluff, West Virginia, skidded across the icy highway and in the path or in the front of the automobile being driven by the claimant; that claimant, who seemed to be driving at the rate of from ten to twelve miles an hour could not stop his car in time to prevent it colliding with the state road truck, and consequently suffered the damages complained of to his car. An invoice showing the damages in the amount aforesaid, and the payment of said amount, is filed with the claim.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid.
After carefully considering the case upon the record submitted we are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of eighty-nine dollars and fifty-seven cents ($89.57).